WILNER, J.
The issue before us is whether the mother of a destitute adult child born out of wedlock is entitled to pursue a paternity action against the man she now claims is the father of the child and collect child support from him. The issue involves the interplay between the State paternity law (Maryland Code, §§ 5-1001 through 5-1044 of the Family Law Article) (FL), and the law requiring parents to support their destitute adult children (FL §§ 13-101 through 13-109).
We shall conclude that the mother is not entitled to pursue a paternity action after the child has turned 18 and is no longer in high school.1 We shall point out, however, that (1) had paternity been established prior to that point, the mother *330would, be entitled to seek child support for the destitute adult child, and (2) the child, directly or, if incompetent, through a guardian, is independently entitled to seek to establish paternity prior to reaching that point and upon the ascertainment of paternity, to recover child support both during minority and, as a destitute adult child, thereafter.

BACKGROUND

In August, 2003, appellant Victoria Trembow, filed a complaint in the Circuit Court for Frederick County seeking child support from appellee, Alan Schonfeld. She alleged that, though never married to each other, the parties had a child, Ivan, who was born in March, 1983. In 1996, she claimed, when Ivan was thirteen, he was diagnosed with a genetic degenerative bone disorder, as a result of which he had become permanently disabled before reaching the age of 18. The complaint alleged that Ivan resided with Ms. Trembow and, by reason of his physical disability, was unable to earn sufficient means to provide for himself.
Implicit from the complaint, and undisputed, is that Ms. Trembow never sought to establish Schonfeld’s paternity or collect child support from him prior to Ivan reaching eighteen. The record indicates that, within six months after Ivan was born, Ms. Trembow married one John O’Brien, and Ivan was raised as Ivan O’Brien. Not until after the couple was divorced and Ivan reached eighteen did he change his name to Ivan Trembow.
Ms. Trembow averred that Schonfeld, in correspondence, had acknowledged himself to be Ivan’s father but had consistently refused to provide support for Ivan though financially able to do so. Invoking FL § 13-102, Ms. Trembow asked that the court establish Schonfeld’s obligation to provide support, establish any arrearage, enter an earnings withholding order, and award her costs and other unspecified relief. The action was filed solely by Ms. Trembow, individually, not on behalf of Ivan, and the support she sought was to be paid to her, not to Ivan. Although she alleged Ivan’s physical disabilities and that *331he suffered from depression, she did not allege that Ivan was or had ever been incompetent to pursue his own action if he chose to do so.
Schonfeld, a California resident, moved to dismiss the complaint on a number of grounds, including that the complaint was not timely filed, that Ms. Trembow had no standing to file such an action, that the action was not permitted by any statute, that the complaint failed to state a claim upon which relief could be granted, and that the plaintiff was equitably estopped from bringing the action. In June, 2004, the court granted the motion to dismiss but gave leave to Ms. Trembow to file an amended complaint. The order dismissing the complaint does not specify any reason; nor is there anything else in the record to indicate on what ground(s) the complaint was dismissed.
In July, 2004, Ms. Trembow filed an amended two-count complaint. Count II was a repetition of the claim for support pled in the initial complaint. Count I was an action to establish Schonfeld’s paternity. Ms. Trembow averred that Schonfeld’s paternity “needs to be determined so that Plaintiff can proceed with her request for child support for her disabled adult child.” As with the initial complaint, the action was brought solely by and for the benefit of Ms. Trembow. There is no indication that Ivan was seeking either to establish Schonfeld’s paternity or to collect child support from him. Schonfeld again responded with a motion to dismiss, contending, in addition to lack of jurisdiction and venue, that the action was not timely filed, that it failed to state a claim upon which relief could be granted, and estoppel. He argued that he had never acknowledged paternity or in any other way “legitimated” Ivan and that the paternity action was barred by limitations.
After hearing argument, the court dismissed the amended complaint. Although the order does not specify the ground(s) of the dismissal, the court’s remarks from the bench indicate that the dismissal was based on a finding that the paternity action was barred by limitations. Ms. Trembow filed a motion *332to alter or amend the order of dismissal, in which she re-argued that the statute of limitations on filing paternity actions was not applicable to actions involving a destitute adult child. She attached to the motion various letters and other correspondence from Schonfeld, which established, in her view, that Schonfeld could not be said to have relied on not being Ivan’s father. The motion was denied and the attached correspondence was stricken. Ms. Trembow appealed, and we granted certiorari prior to proceedings in the Court of Special Appeals.
The one question presented in appellant’s brief is “whether an adult disabled child may initiate proceedings for paternity and child support after his eighteenth birthday.” That, unfortunately, is not the issue presented in this ease. As noted, Ivan has not initiated any proceedings for paternity or support, nor did Ms. Trembow file her action as guardian for or next friend of Ivan. The issue actually presented is whether Ms. Trembow, for her own benefit, is entitled to pursue a paternity action after the child’s eighteenth birthday.

DISCUSSION

As noted, there are two sets of statutes that are relevant here—FL §§ 13-101 through 13-109, establishing the duty of parents to support their destitute adult children, and FL, §§ 5-1001 through 5-1044, which constitutes the paternity law and sets forth the procedure for establishing paternity. The two statutes are inextricably related in this case. Ms. Trembow has acknowledged that fact in her admission that she needed to establish Schonfeld’s paternity so that she could proceed with her action for support.
At common law, a parent had no duty to support an adult child—a child who had reached the age of majority—even if the child was disabled. See Smith v. Smith, 227 Md. 355, 359, 176 A.2d 862, 865 (1962); Borchert v. Borchert, 185 Md. 586, 590, 45 A.2d 463, 465 (1946). That obligation was first imposed, by statute, in 1947. The history and antecedents of that statute—the one now codified in FL §§ 13-101 through *33313-109—provide an enlightening context for its structure, wording, and effect.
In 1896, the Legislature made it a criminal offense, punishable by a fine of $100 and one year imprisonment, for a man wilfully to desert or neglect to provide support and maintenance of his wife or minor child. See 1896 Md. Laws, ch. 73. In 1916, the Legislature made it a criminal offense for an adult person, able to do so, to fail to provide support to his or her destitute parent.2 On conviction, the adult child could be fined $500 and imprisoned for a year. See 1916 Md. Laws, ch. 637. The 1916 law permitted the court, either with the consent of the defendant or after conviction in lieu of punishment, to order the person to pay a weekly sum to the parent for up to two years. In that event, the adult child was placed on probation; if the child violated the order, the probation could be revoked and sentence imposed.
It was always clear that the obligation of parents to support their minor children could be implemented not just through the criminal statute, but also in equity proceedings—actions for divorce or for support. When, in any such proceeding, the court awarded custody of a minor child to one parent, it normally ordered the other, non-custodial, parent to pay child support to the custodial parent.
In Borchert v. Borchert, supra, 185 Md. 586, 45 A.2d 463, a divorce case, the wife sought child support for a disabled adult child of the parties who was living with her. The Court noted the statutory duty to support minor children, the 1916 statute requiring adult children to support destitute parents, and the absence of any reciprocal obligation on the part of a parent to support a destitute adult child. The Court observed that there was a trend in the country, either through statute or judicial expansion of the common law, to recognize such a *334duty, and that the father in that case had actually acknowledged that obligation, but it felt stymied in that the Legislature had not seen fit to provide any mechanism for enforcing that obligation. Id. at 594-95, 45 A.2d at 466. The Court thus concluded:
“The omission by the legislative branch of the government of such a statute is an indication that the failure to support an incapacitated child is placed by it on a different footing from the failure to support a minor child. We cannot now without further legislative action hold that the divorce statute attempted to be invoked in this case is enlarged to include other than minor children.”
Id. at 595, 45 A.2d at 466-67.
At its next opportunity, the Legislature responded to that ruling. By 1947 Md. Laws, ch. 113, it imposed a duty on parents to support their destitute adult children but chose the same format for enforcing the obligation as it had for enforcing the duty to support destitute parents—a criminal proceeding. Nonetheless, in Smith v. Smith, supra, 227 Md. at 360, 176 A.2d at 865, an action for permanent alimony, the Court held that “[t]he passage of this act is a clear indication of legislative intent to place the failure to support an incapacitated child on equal footing with failure to support a minor child.” On that premise, this Court affirmed an award of child support to the mother of the destitute adult child.
That holding was confirmed in Sininger v. Sininger, 300 Md. 604, 479 A.2d 1354 (1984), which emanated from a divorce case in which the wife/mother was awarded custody of the parties’ three minor children and the husband was ordered to pay child support for them. The support obligation ended when the youngest of the three children came of age. Several months later, the mother filed a new complaint for support for one of the children who, after attaining majority, had become mentally ill and, as a result of that illness, a destitute adult child. The father resisted, arguing that, once the child had become emancipated, the support obligation ended and could not be revived.
*335The Court rejected that argument and concluded that it made no difference whether the disability creating the destitution arose prior to or after the child reached majority. See also Presley v. Presley, 65 Md.App. 265, 267, 500 A.2d 322, 327 (1985); Freeburger v. Bichell, 135 Md.App. 680, 686, 763 A.2d 1226, 1229 (2000). It is clear from these cases that, although the statutory mechanism for enforcing the duty of a parent to support a destitute adult child is a criminal proceeding instituted by a State’s Attorney, the duty may be enforced as well through a family law action invoking the equity jurisdiction of the court. Had Schonfeld’s paternity been established, both Ms. Trembow and Ivan would be entitled to pursue him for support.
The problem is that Schonfeld’s paternity has not been established, and the question is whether Ms. Trembow is entitled now to file an action to establish it. That requires an examination of the paternity law which, on its face, precludes such an action by her at this point.
The legislative policy behind the current paternity law is set forth in FL § 5-1002—to promote the welfare and best interests of children born out of wedlock “by securing for them, as nearly as practicable, the same rights to support, care, and education as children born in wedlock,” and to impose on both parents of children born out of wedlock “the basic obligations and responsibilities of parenthood.” In furtherance of that policy, FL § 5-1005 permits an equity court to determine the “legitimacy” of a child pursuant to § 1-208 of the Estates and Trusts Article.3 Section 1-208 states, in relevant part, that a child born to parents who have not participated in a marriage ceremony with each other is the child of an identified man only if that man (1) has been judicially determined to be the father in an action brought under the paternity law, (2) has acknowledged himself, in writing, to be the father, (3) has openly and *336notoriously recognized the child to be his child, or (4) has subsequently married the mother and acknowledged himself orally or in writing to be the father.
FL § 5-1006—the statute principally at issue here—creates a special statute of limitations for a paternity action under § 5-1005. The normal period of limitations for a civil action is three years from the date the action accrues. See Maryland Code, § 5-101 of the Cts. & Jud. Proc. Article. Section 5-1006 permits a paternity action to be filed during the mother’s pregnancy but specifies that “[a] proceeding to establish paternity of a child under this subtitle may be begun at any time before the child’s eighteenth birthday.” Notwithstanding the use of the word “may,” that statute constitutes a statute of limitations. See Thompson v. Thompson, 285 Md. 488, 404 A.2d 269 (1979), overruled on other grounds, Frick v. Maldonado, 296 Md. 304, 462 A.2d 1206 (1983). On its face, the statute requires a paternity action to be brought prior to “the child’s eighteenth birthday.” That was not done here.
Ms. Trembow argues that the statute does not really mean what it plainly says—that there is some ambiguity in the meaning of the word “child” or in the meaning of “the child’s eighteenth birthday.” She looks at the definition of “child” in other statutes, where the Legislature, for the special purposes of those statutes, has defined “child” as including adult children, and concludes from those definitions that the undefined word, as used in FL § 5-1006, could possibly include a child over eighteen, at least if the child is a destitute adult child. She acknowledges that, only if § 5-1006 is regarded as legally ambiguous and given that expansive meaning—that “the child’s eighteenth birthday” does not really mean the child’s eighteenth birthday—can her action succeed. In positing that view of statutory construction, Ms. Trembow is wrong. The statute cannot properly be tortured in that way.
We have stated the rules governing statutory construction so often that only the most cursory repetition is necessary. Our goal is to ascertain and implement the legislative intent, and, if that intent is clear from the language of the *337statute, giving that language its plain and ordinary meaning, we need go no further. We do not stretch the language used by the Legislature in order to create an ambiguity where none would otherwise exist. If there is some ambiguity in the language of the statute, either inherently or in a particular application, we may then resort to other indicia to determine the likely legislative intent. See, most recently, Mackey v. Compass, 391 Md. 117, 141, 892 A.2d 479, 493 (2006), Comptroller v. Blanton, 390 Md. 528, 536-37, 890 A.2d 279, 284 (2006); Grandison v. State, 390 Md. 412, 445, 889 A.2d 366, 385 (2005); Gilmer v. State, 389 Md. 656, 662-63, 887 A.2d 549, 553 (2005); Design Kitchen v. Lagos, 388 Md. 718, 728-29, 882 A.2d 817, 823 (2005).
There is nothing at all ambiguous about § 5-1006. It plainly says, and means, that, if a paternity action is to be brought, it must be filed before the child’s eighteenth birthday. If it is filed thereafter, it is subject to dismissal upon a properly filed motion to dismiss. In context, “child” necessarily means a child under eighteen. It cannot mean anything else. The fact that, in other statutes, the Legislature has specifically defined the word “child” as either including persons over eighteen, or as limited to persons under some younger age, does not make the undefined word “child” as used in § 5-1006 in any way ambiguous.
Ordinarily, upon finding no ambiguity in the statutory language, we would halt our inquiry and not look at legislative history, or other external indicia. In this case, however, legislative history actually supports the plain meaning of the language and is therefore worth considering, not to create an ambiguity where none exists, but to establish that the Legislature knew precisely what it was doing when it decreed that paternity actions must be brought, if at all, prior to the child’s eighteenth birthday.
Prior to 1963, paternity determinations were made pursuant to the old bastardy and fornication laws, which came to us from England and which we described in Gill v. Ripley, 352 Md. 754, 724 A.2d 88 (1999). The law required the mother of *338a child born, or about to be born, out of wedlock to be brought before a justice of the peace and forced either to name the father or post a bond conditioned on her supporting the child. If she named the father, the man was apprehended on a warrant, and, unless he agreed to support the child and posted a bond to secure that obligation, a criminal information was filed accusing him of bastardy, and he was tried in criminal court to determine whether he was the father. If found guilty, the court entered a support order, and the defendant was then required to post a bond conditioned on supporting the child until the child was 18.4 See Maryland Code (1957), Art. 12. Under that law, prosecutions had to be commenced within two years after delivery of the child unless the accused had made payments for the support of the child, in which event the prosecution could be brought within two years after the last payment.
In 1963, upon the recommendation of a legislatively authorized and gubernatorially appointed Commission to Study the Problems of Illegitimacy, the Legislature repealed the bastardy law and substituted instead a civil procedure for determining paternity and providing support to children born out of wedlock. See 1963 Md. Laws, ch. 722. That law, as amended from time to time, is what now appears in title 5, subtitle 10 of the Family Law Article. In the initial 1963 version, the law retained the two year statute of limitations included in the bastardy law. Section 66(e) of former Art. 16 required that paternity proceedings, be commenced during pregnancy or within two years after birth of the child or within two years after any acknowledgment of paternity or voluntary payment.
A relatively short statute of limitations for paternity actions was pretty much the rule at the time. Most States required that paternity actions, at least by the mother, be filed within one, two, or three years after the birth of the child. In Thompson v. Thompson, supra, 285 Md. 488, 404 A.2d 269 (1979), this Court sustained the two-year statute of limitations *339in the Maryland law against a challenge that it denied children born out of wedlock equal protection of the laws.
Shortly after Thompson was decided, the Supreme Court began to look askance at State laws that discriminated against children born out of wedlock. In Gomez v. Perez, 409 U.S. 535, 93 S.Ct. 872, 35 L.Ed.2d 56 (1973), the Court struck down a Texas common law doctrine that children born out of wedlock had no right to any support from their father, even though the law required fathers to support their “legitimate” children. The Court recognized “the lurking problems with respect to proof of paternity,” but concluded that they could not “be made into an impenetrable barrier that works to shield otherwise invidious discrimination.” Id. at 538, 93 S.Ct. at 875, 35 L.Ed.2d at 60.
In response to Gomez, Texas enacted a law giving children born out of wedlock the right to seek support by establishing paternity but required that such an action be brought before the child reached the age of one. The Court struck that down as well. If the equal protection principles underlying Gomez were to have any meaning, the Court said, “(t]he period for asserting the right to support must be sufficiently long to permit those who normally have an interest in such children to bring an action on their behalf despite the difficult personal, family, and financial circumstances that often surround the birth of a child outside of wedlock.” Mills v. Habluetzel, 456 U.S. 91, 97, 102 S.Ct. 1549, 1553, 71 L.Ed.2d 770, 776 (1982). Though applying equal protection principles to the statute of limitations for determining paternity, the Mills Court expressly declined to create absolute parity between children born in and out of wedlock, noting that “[pjaternal support suits on behalf of illegitimate children contain an element that such suits for legitimate children do not contain: proof of paternity.” Id. at 97, 102 S.Ct. at 1554, 71 L.Ed.2d at 777. It continued:
“Therefore, in support suits by illegitimate children more than in support suits by legitimate children, the State has an interest in preventing the prosecution of stale or fraudulent claims, and may impose greater restrictions on the *340former than it imposes on the latter. Such restrictions will survive equal protection scrutiny to the extent they are substantially related to a legitimate state interest.... The State’s interest in avoiding the litigation of stale or fraudulent claims will justify those periods of limitation that are sufficiently long to present a real threat of loss or diminution of evidence, or an increased vulnerability to fraudulent claims.” (Internal citations omitted).
Id. at 98-99, 102 S.Ct. at 1554-55, 71 L.Ed.2d at 777-78. The deficiency in the one-year statute was that it was unrealistically short and was not substantially related to the State’s interest in avoiding the prosecution of stale or fraudulent claims.
While Mills was pending, Texas amended its law to provide a four-year statute of limitations for paternity actions. That prompted a concurring Opinion by Justice O’Connor, who expressed concern that the striking down of the one-year statute may be misinterpreted as approving the current four-year statute. She observed that, while the State has a legitimate interest in precluding stale or fraudulent claims, it also has an interest in ensuring that genuine claims are not denied. Noting some of the practical difficulties in bringing paternity actions, Justice O’Connor asserted that “[t]he risk that the child will find himself without financial support from his natural father seems as likely throughout his minority as during the first year of his life.” Id. at 106, 102 S.Ct. at 1558, 71 L.Ed.2d at 782. She thus concluded that the factors used in invalidating the one-year statute indicate “that longer periods of limitation for paternity suits also may be unconstitutional.” Id.
A year later, the Court struck down a two-year Tennessee statute of limitations, nearly identical to the then-current Maryland statute, as also being too short. See Pickett v. Brown, 462 U.S. 1, 103 S.Ct. 2199, 76 L.Ed.2d 372 (1983). The Court observed that “the relationship between a statute of limitations and the State’s interest in preventing the litigation of stale or fraudulent paternity claims has become more attenuated as scientific advances in blood testing have alleviat*341ed the problems of proof surrounding paternity actions.” Id. at 17, 103 S.Ct. at 2208, 76 L.Ed.2d at 385. Based on Mills and Pickett, this Court, in Frick v. Maldonado, supra, 296 Md. 304, 462 A.2d 1206, expressly overruled Thompson, and declared the Maryland two-year statute of limitations unconstitutional.
What ultimately changed the landscape in this area and led to statutes permitting paternity actions to be brought within 18, 19, 20, or 21 years was the Federal Child Support Enforcement Amendments (P.L. 98-378) enacted by Congress in 1984. Intended to strengthen State efforts at child support enforcement, the Act tied Federal financial incentives and support to the adoption of State plans that complied with standards set forth in the Act. One of those requirements, now codified in 42 U.S.C. § 666(a)(5), is that the State have a law establishing “[pjrocedures which permit the establishment of the paternity of a child at any time before the child attains 18 years of age.” Congress recognized that the advancement in testing for genetic markers made identification much easier and that much of the impetus for short periods of limitations was no longer a factor. The House Ways and Means Committee Report on the House version of the bill (H. Rep. 98-527 accompanying H.R. 4325) noted:
“Relatively short statutes of limitation were enacted in the past in order to prevent stale claims and to protect a man from having to defend himself against a paternity action brought years after the child’s birth when witnesses may have disappeared and memories may have become faulty. Recent progress in developing highly specific tests for genetic markers now permits the exclusion of over 99 percent of those wrongly accused of paternity regardless of the age of the child. These advances in scientific paternity testing eliminate the rationale for placing arbitrary time limitations on the establishment of paternity for a child and therefore the obligation to support that child.”
In order to conform with the Federal requirement and thus continue to receive the significant Federal financial assistance provided for public welfare programs, most of the States, *342including Maryland, eventually amended their paternity laws to provide for a longer statute of limitations. Interestingly, Maryland’s initial reaction to both the Federal requirement and the antecedent judicial decisions was to repeal the statute of limitations applicable to paternity actions altogether. See 1985 Md. Laws, ch. 451. The Act referenced both Pickett v. Brown and Frick v. Maldonado, striking down two-year periods of limitations, and, in light thereof, amended § 5-1006 to eliminate completely any limitations period.5 For ten years, until 1995, § 5-1006 said merely that a paternity proceeding may be begun during pregnancy and was not barred because the child was conceived or born outside Maryland.
The eighteen-year limitations period (plus the period of pregnancy) was inserted in 1995, as part of a reaction to this Court’s decision in Tandra S. v. Tyrone W., 336 Md. 303, 648 A.2d 439 (1994). In Tandra S., this Court concluded that a circuit court had no authority to vacate an enrolled judgment establishing paternity, even if the motion to vacate is based on a post-judgment blood test or testimony from the mother that the judicially-determined father was not, in fact, the father. At its next session, the General Assembly, through the enactment of 1995 Md. Laws, ch. 248, overturned that decision. See Langston v. Riffe, 359 Md. 396, 405, 754 A.2d 389, 393 (2000). As part of the bill doing so, it rewrote § 5-1006 expressly to *343require that a proceeding to establish paternity “be begun at any time before the child’s eighteenth birthday.” The title to the bill states that the new language was to “clarif[y] the statute of limitations applicable to paternity proceedings,” which, as to minor children, it did. As to them, there was really no change: there was no statute of limitations at all.
The current version of § 5-1006 essentially adopts the standard required by the 1984 Federal Act and is consistent with the law throughout the country. It appears that, in addition to Maryland, fourteen States have statutes requiring that a paternity action filed by a parent be brought before the child’s eighteenth birthday.6 Eighteen other States have limitations periods that extend for some relatively brief fixed period beyond majority, but are not open-ended.7 Sixteen States have no specific time limitations in their paternity statutes, as was the case in Maryland for ten years, although in five of them (Delaware, North Dakota, Texas, Utah, and Wyoming) only the child may bring a paternity action after reaching the age of majority.8 Thus, in 37 States, there is no *344open-ended ability for a parent, such as Ms. Trembow, to bring a paternity action on her own behalf.
What we learn from all of this is that, with respect to minor children—the predominant, if not the sole, focus of both the Federal and State legislation dealing with the period of limitations for bringing a paternity action—the intent was to have no statute of limitations. Except possibly for that brief period after the child turns eighteen but remains in secondary school for up to an additional year, the requirement that an action be filed before the child’s eighteenth birthday has significance only with respect to adult children. Yet the Legislature was fully aware that destitute adult children had rights under the paternity law. Section 5-1032(a) provides that, if the court finds that the alleged father is the father, it shall pass an order declaring him to be the father and providing support for the child. Section 5-1032(b) specifies:
“(1) The father shall pay the sum to be specified in the order until the first to occur of the following events:
(i) the child becomes an adult;
(ii) the child dies;
(iii) the child marries; or
(iv) the child becomes self-supporting.
(2) If the child is an adult but is destitute and cannot be self-supporting because of a physical or mental infirmity, the court may require the father to continue to pay support during the period of the inñrmity.”
(Emphasis added).
As applied to Ms. Trembow, who, at any time from the moment she knew she was pregnant with Ivan until the child turned eighteen, could have filed a paternity action against Schonfeld, the statute is clear, valid, and enforceable. She was aware well before Ivan turned eighteen that he likely would become a destitute adult child when he reached that age. There was no procedural or substantive bar to her suing to establish paternity and obtain an order of support which, under our holdings in Smith and Sininger, could have been extended after Ivan turned eighteen. There is no justifiable *345basis for torturing FL § 5-1006 to create an ambiguity that does not exist and then read the statute to mean what it plainly does not say and was never intended to say, in order to reward Ms. Trembow for sleeping on her rights for more than eighteen years.9
*346JUDGMENT OF CIRCUIT COURT FOR FREDERICK COUNTY AFFIRMED, WITH COSTS.

. FL § 5-203(b) makes the parents of a “minor child/' as defined in Art. 1 § 24 of the Code, jointly and severally responsible for the child's support, care, nurture, welfare, and education. Art. 1 § 24 provides:
“A person who has attained the age of 18 years and who is enrolled in secondary school has the right to receive support and maintenance from both of the person’s parents until the first to occur of the following events:
(i) The person dies;
(ii) The person marries;
(iii) The person is emancipated;
(iv) The person graduates from or is no longer enrolled in secondary school; or
(v) The person attains the age of 19 years.”
By reason of those statutes, the duty to support a "minor child” can actually extend for a period beyond the child’s eighteenth birthday— until the child either is no longer in secondary school or turns 19. To the extent of that additional up-to-one-year period, that may have an effect on the validity or enforceability of the statute of limitations for bringing a paternity action. The traditional notion that the duty to support a minor child exists only until the child turns 18 is no longer entirely accurate in Maryland. Strictly for convenience, however, we shall use age 18 as the cutoff of the support obligation for minor children, to avoid having to repeat these various extensions and exceptions.


. In 1952, that obligation was extended to minor children of a destitute parent, but in 1984, with the enactment of the Family Law Article, it was again limited to adult children. See 1952 Md. Laws, ch. 36 and 1984 Md. Laws, ch. 296, enacting § 13-102, and Revisor’s Note to that section.


. Although it has been common to refer to children bom out of wedlock as "illegitimate,” we have made clear on several occasions that there is no such thing as an “illegitimate” child. That term is a stigmatizing one that is wholly inappropriate. See Carroll County v. Edelmann, 320 Md. 150, 173, n. 6, 577 A.2d 14, 25, n. 6 (1990).


. Even though the age of majority at the time was 21, the duty of support extended only to the age of 18.


. The legislative history of ch. 451 further confirms the basis for the repeal. As introduced, the bill (H.B.1518) would have merely lengthened the current two-year statute of limitations to three years—the general period of limitations for civil actions. Concern was expressed by a number of witnesses, however, that a three-year period would also be unconstitutional and that there should be no limit as to when a paternity action could be filed. The focus was clearly on the support of minor children, not adults, and the point was made that allowing a paternity action to be brought at any time before the child’s eighteenth birthday was the equivalent of no statute of limitations. When the bill was amended to eliminate entirely the statute of limitations, the Executive Director of the Child Support Enforcement Administration advised the House Judiciary Committee that the Child Support Amendments of 1984 “include a requirement that all states adopt procedures which permit establishment of paternity at any time prior to a child’s eighteenth birthday” and that ”[w]e believe that House Bill 1518 would accomplish that end.”


. Arizona, Colorado, Connecticut, Idaho, Kentucky, Maine, Michigan, Nebraska, New Hampshire, North Carolina, Oklahoma, Pennsylvania, South Dakota, and West Virginia. In Colorado, a child may bring a paternity action within one year after the child’s eighteenth birthday, whereas in Oklahoma and West Virginia, a child may bring a paternity action up to the child's twenty-first birthday.


. Alabama—19; District of Columbia—21; Florida—four years after reaching majority; Hawaii—3 years after reaching majority; Illinois—2 years after reaching majority; Indiana—20 unless child is incompetent, then 2 years after becoming competent; Iowa—1 year after majority unless child has mental illness, then 1 year after termination of disability; Kansas—3 years after reaching majority; Mississippi—21; Montana—2 years after reaching majority; Nevada—3 years after reaching majority; New Jersey—5 years after reaching majority; New Mexico— 3 years after reaching majority; New York—21; Ohio—5 years after reaching majority; Rhode Island—4 years after reaching majority; Tennessee—3 years after reaching majority; Vermont—3 years after reaching majority.


. Arkansas, California, Delaware, Georgia, Louisiana, Massachusetts, Minnesota, Missouri, North Dakota, Oregon, South Carolina, Texas, Utah, Virginia, Washington, and Wyoming.


. We need not consider here whether the situation would be different if Ivan had filed a paternity action after reaching eighteen, in order to pursue support as a destitute adult child. Facially, § 5-1006 applies to any paternity action.
In Piselli v. 75th Street Medical, 371 Md. 188, 808 A.2d 508 (2002), we held that application of a statute of limitations in such a way as would effectively preclude a person from pursuing an available cause of action before it was possible to bring that action was impermissible under Article 19 of the Maryland Declaration of Rights. The case involved a medical malpractice action to recover for injuries sustained by a child, an action that was required to be brought within three years after it accrued. The issue certified to this Court by the U.S. Court of Appeals for the Fourth Circuit was whether the action accrued when the child discovered the cause of the injury or when the parents made that discovery. We concluded that it was the former.
After restating the issue, we noted the long-standing principle that "statutory time limits for a minor to bring an action do not begin running until the age of majority has been firmly established in our law for a long time,” id. at 212, 808 A.2d at 523, and confirmed that "[tjlie fact that a guardian or next friend could have brought suit during the period of disability does not remove the case from the tolling principle.” Id. at 214, 808 A.2d at 523, citing Funk v. Wingert, 134 Md. 523, 527, 107 A. 345, 346 (1919). The result of commencing the running of the statute of limitations when the child discovered the injury would be, effectively, to preclude the action because limitations would run before the child reached majority and was able to bring the action. Such a preclusion, we made clear in Piselli, would contravene Article 19 of the Maryland Declaration of Rights. We held there that "barring an injured child's ... claim before the child is able to bring an action is an unreasonable restriction upon the child's right to a remedy and access to the courts guaranteed by Article 19 of the Maryland Declaration of Rights.” Piselli, 371 Md. at 216, 808 A.2d at 524.
There is one clear distinction between the situation here and that considered in Piselli. FL § 5-1013 provides that a party under legal disability need not proceed by guardian, committee, or next friend, and, in Jessica G. v. Hector M., 337 Md. 388, 653 A.2d 922 (1995), we held that a minor child had the right to bring a paternity action on her own, even after her mother had brought and abandoned one. The Piselli analysis, to that extent, does not fit exactly, therefore. Ivan could have brought a paternity action while still a minor. The effect of the eighteen-year statute of limitations would, however, preclude his bringing a paternity action as a destitute adult child. His right to establish paternity for that purpose arguably could be lost before he attained the *346status necessary to justify the action. Because Ivan has not pursued a paternity action on his own, we need not resolve that issue.
The dissent argues that the plainly worded, unambiguous statute somehow violates equal protection by discriminating against children bom out of wedlock—children it calls "nonmarital” children. Although the dissent boldly proclaims that "[blinding Supreme Court precedent establishes that the statute of limitations that the majority enforces against the appellant to bar her paternity action violates the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution,” it cites no case from the Supreme Court or any other court that so holds or even suggests. It also fails to appreciate that Ms. Trembow is not a "nonmarital child.” It fails to explain how or why the 18-year statute of limitations constitutes a violation of equal protection, which is understandable because there is no such violation. What the dissent seems to believe and, indeed expresses, is that any statute of limitations on a paternity action would be unconstitutional, a remarkable precept yet to be endorsed by anyone.